DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/19/2022, 05/03/2022, and 05/05/2022 have been considered by the examiner.  

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 04/19/2022. Claims 1-3, 5-11, and 24-28 are pending in the current office action. Claims 1-3, 5-6, and 8-10 have been amended by the applicant, claims 4 and 12-23 are newly cancelled, and claims 24-28 are new claims. 

Status of the Rejection
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
The rejections of claim 4 are obviated by the Applicant’s cancellation.
New claim objections and rejections under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Objections
Claims 1-2 are objected to because of the following informalities: 
Claim 1, line 6: please amend “the electrochemical cell” to recite “[[the]]an electrochemical cell”. 
Claim 2, line 5: please amend to recite “[[the]]an electrolyte”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitation "the exfoliated graphene flakes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis rises to the level of indefiniteness because claim 1 does not suggest at any point that exfoliated graphene flakes have been produced. Although claim 1 recites a method “for exfoliation of graphene flakes”, the claim does not require or suggest graphene flakes have been formed at any specific step. 
Claim 5 depends from claim 4, which has been cancelled. The limitations of the claim are therefore indefinite as it is unclear which claim this dependent claim is intended to further limit. For purpose of compact prosecution claim 5 is interpreted as being dependent upon independent claim 1. 
Claim 28 recites the limitation “wherein the electrolyte, wherein the electrolyte solution comprises anhydrous propylene carbonate”. the limitation “the electrolyte solution” lack explicit antecedent basis. It is further unclear if the limitation is meant to further limit the “electrolyte” to be an “electrolyte solution” or if there is both an electrolyte and an electrolyte solution present. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 7-8, 10-11, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Achee et al. (US 2019/0233291 A1) in view of Dryfe et al. (US 2015/0027900 A1).
Regarding claim 1, Achee discloses a method for exfoliation of graphene flakes from a graphite sample (methods and reactors for electrochemically expanding a parent material [Abstract; Figs. 3-4]; Graphite is used as an exemplary parent material and graphene is produced as the expanded parent material [Para. 0086]), the method comprising:
compressing a 
applying a voltage between the cathode against which the 
Achee discloses wherein the parent material (i.e., graphite) is in the form of a powder, flakes, or granules [Para. 0088]. Although one skilled in the art would appreciate that the powder, flakes or granules would inherently form at least some form of pellet when compressed in the reactor, Achee fails to expressly teach the use of a “pelletized” graphite sample as required by claim 1. 
Dryfe discloses a method of making graphene by electrochemical exfoliating graphite [Abstract] wherein the graphite sample that is exfoliated is a graphite pellet [Paras. 0120-0126, Example 5]. Dryfe teaches that the graphite sample was electrolyzed first for 30 minutes, washed and dried, then the powder being pressed into a pellet; the new pellet was electrolyzed for 4 hours; the washing, re-pelletizing, electrolysis steps were repeated twice more [Para. 0123]. Dryfe teaches that the graphene produced from the pelletized graphite yielded a G band intensity that is significantly higher than that of the D band, suggesting that the graphene has a low intensity of defects [Para. 0126]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene powder/flake/pellets of Achee used to make graphene to instead use a pelletized graphite sample because Dryfe teaches that pelletized graphite can be used as a graphite source for the production of graphene and the produced graphite has a high G band intensity that is significantly higher than that of the D band, suggesting that the graphene has a low intensity of defects [Para. 0126]. The simple substitution of one known element for another (i.e., one graphite source for another) is likely to be obvious when predictable results are achieved (i.e., electrochemical exfoliation into graphene) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Regarding claim 7, Achee discloses the method of claim 1, wherein the applied voltage is 1 V to 20 V (to apply a potential bias between about 1 V and about 20 V to the parent material 40 [Para. 0041]). An electric potential is a potential difference between an anode that is positive and a cathode that is negative. Thus, for a cathode point of view, the applied voltage is -1 V to -20 V, whose range overlaps the claimed range of -5 V to -100 V of this instant application. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists [MPEP 2144.05 (I)]). 
Regarding claim 8, modified Achee further discloses wherein the method further comprises varying a force that compresses the pelletized graphite sample (applying pressure to the parent material 40 comprises applying between about 0.1 kPa and about 1 MPa either as a constant pressure or a non-constant pressure as the parent material 40 expands [Paras. 0080-0081]).
Regarding claim 10, modified Achee further discloses wherein the method further comprises pelletizing the powdered graphite to form the pelletized graphite sample (as outlined in the rejection of claim 1 above, Dryfe teaches compressing the graphite powder into a pellet to form the pelletized graphite sample [Dryfe, Para. 0123]).
Regarding claim 11, modified Achee further discloses wherein the voltage is applied for a total of 24 hours (electrochemical expansion time varied from 1-24 hours [Para. 0117]). 
Regarding claim 24, modified Achee further discloses wherein the graphite sample is free from binder (neither Achee or Dryfe teach the use of a binder in the graphite sample and thus absent any clear and convincing evidence and/or arguments to the contrary the pelletized graphite sample taught by Achee as modified by Dryfe would be free from a binder material that would otherwise introduce impurities in the exfoliated graphene product). 
Regarding claim 25, modified Achee discloses wherein the voltage is applied between the cathode against which the pelletized graphite sample is pressed and an anode (an electrical power source in electrical communication with the first and second electrodes, wherein electrode 84 is the ‘cathode’ that is pressed against the graphite sample during compression and electrode 82 is the ‘anode’ that forms the electrochemical cell between electrodes 84/82 and the electrolyte 60 [Paras. 0035-0038; Figs. 3-4].
Achee is silent on the use of two anodes and thus fails to teach wherein the voltage is applied between the cathode and “at least two anodes”. However, to incorporate at least two anode electrodes 82 would constitute a mere duplication of parts that would yield the predictable result still performing the exfoliation of graphite at the cathode side of the reactor. The purpose of anode 82 in the electrochemical cell is to allow for the flow of ions in the electrolyte solution between the electrolyte chamber 90 and the expandable chamber [Para. 0035]. The addition of two anodes in the electrolyte chamber 90 would provide the same utility as a single electrode and would constitute a mere duplication of a known element that performs a known function. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP § 2144.04(VI)(B)]. 
Regarding claim 27, modified Achee further discloses wherein the cathode against which the pelletized graphite sample is pressed comprises a metal film (the cathode electrode 84 is made of a noble metal and can comprise a shape such as a sheet [Paras. 0037, 0060; Figs. 9b]).


Claims 2-3, 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Achee and Dryfe, as applied to claim 1 above, and further in view of Hoffmann et al. (US 2017/0298523 A1). 
Regarding claim 2, modified Achee discloses the limitations of claim 1 as outlined previously. Modified Achee teaches wherein the pelletized graphite sample is pressed against the cathode using a moveable 
Achee fails to expressly teach, however, wherein the membrane is a ceramic as required instant claim 2. 
Hoffmann discloses a method for exfoliation of graphene flakes from a graphite sample (the production of graphene, including an apparatus and a method for expansion of graphite to graphene [Para. 0024]), and further discloses a moveable ceramic membrane (an optional separator 5 wherein the separator 5 is ceramic separator [Paras. 0033-0035]) in order to allow the passage of electrolyte and ions through while preventing particles of graphite or graphene to pass through [Para. 0057]). Thus, the ceramic membrane of Hoffmann and the porous membrane 100 of Achee have same function of allowing passage of electrolyte and ions through while preventing particles of graphite. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the porous membrane disclosed by Achee to instead use a porous ceramic membrane because Hoffmann teaches that such material is known in the art as a suitable membrane material that allows electrolyte ions to pass through the membrane while preventing graphite/graphene from passing [Para. 0057]. The simple substitution of one known element for another (i.e., one membrane material for another) is likely to be obvious when predictable results are achieved (i.e., separation of the graphite/graphene and the electrolyte solution for the production of graphene from graphite in an electrochemical cell) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Regarding claim 3, Achee discloses the limitations of claim 1 as outlined previously. 
Ache is silent on an annealing step and thus fails to expressly teach the step of “annealing the exfoliated graphene flakes at 500 to 800°C to yield graphene flakes”. 
Hoffmann discloses a method for exfoliation of graphene flakes from a graphite sample (the production of graphene, including an apparatus and a method for expansion of graphite to graphene [Para. 0024]). Hoffmann further discloses annealing hydrogenated graphene flakes in excess of 300 ºC (dehydrogenated thermal treatment generally occurs at temperature in excess of 300 ºC and strips hydrogen from hydrogenated graphite layers 106 (Paras. 0035, 0079; Fig. 1a]) in order to yield dehydrogenated graphite layers 116, which are generally 1 to 10 atomic layers and have a low hydrogen content [Para. 0079; Fig. 1a]), which are graphene flakes (dehydrogenated graphite layers 116 can be referred to as graphene in which many of the particles have a thickness of only 1 to 10 atomic layers [Para. 0090; Fig. 1a]). Compared to hydrogenated flakes, dehydrogenated graphite layers 116 have better characteristics, such as higher electron conductivity [Para. 0081].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Achee to have included a step of annealing the graphene flakes because Hoffmann teaches that such process will yield dehydrogenated graphite layers which are graphene flakes, and have better characteristics such as higher electron conductivity [Paras. 0035, 0079, 0081]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)] (i.e., annealing the graphene flake would provide nothing more than the predictable results taught by Hoffman). 
Regarding claims 5 and 26, modified Achee discloses the limitations of claim 1 as outlined previously (note: claim 5 is interpreted as being dependent upon claim 1 as this appears to be the Applicants intent; see the 112(b) rejection of claim 5 for more details). 
Achee is silent on the use of a boron doped diamond electrode and thus fails to expressly teach wherein the cathode against which the pelletized graphite sample is pressed includes “a boron-doped diamond cathode member”, of instant claim 5, and wherein the cathode against which the pelletized graphite sample is pressed comprises a “conductive diamond film”, of instant claim 26. 
Hoffmann discloses a method for exfoliation of graphene flakes from a graphite sample (the production of graphene, including an apparatus and a method for expansion of graphite to graphene [Para. 0024]). Hoffman further teaches wherein the graphite sample is in electrical contact with a boron-doped diamond cathode member (graphite is disposed in the cathode chamber 30 and is in contact with cathode 3 that is formed as a diamond layer with boron as a dopant [Paras. 0054, 0060; Fig. 1]) wherein the cathode diamond layer has a thickness from about 0.5 μm to about 20 μm (i.e., a thin film) [Para. 0054].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cathode of Achee for a boron-doped diamond film cathode because Hoffmann teaches that such material is known in the art as a suitable cathode material for the electrochemical exfoliation of graphite to form graphene [title; Para. 0054]. The simple substitution of one known element for another (i.e., one electrode for another) is likely to be obvious when predictable results are achieved (i.e., electrode for the production of graphene from graphite in an electrochemical cell) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claims 6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Achee and Dryfe, as applied to claim 1 above, and further in view of Ji et al. (CN102923697B, machine translation; Note a new machine translation has been provided by the Examiner that is more clearly readable).
Regarding claim 6 and 28, modified Achee discloses the limitations of claim 1 as outlined previously. Achee further discloses wherein the electrochemical reactor includes electrolyte between the anode and the cathode (electrolyte solution 60 is disposed between the cathode 84 and the anode 82 such that ions flow through the membrane [Para. 0035; Figs. 3-4]). Achee further discloses wherein the electrolyte solution includes a solvent and one or more solute ions [Para. 0091]. 
Achee fails to expressly teach, however, wherein the electrolyte comprises propylene carbonate and 0.1 M tetrabutylammonium hexafluorophosphate, as recited in claim 6, and wherein the electrolyte solution comprises anhydrous propylene carbonate, of instant claim 28. 
Ji discloses a method for preparing graphene by electrochemical exfoliation of graphite [Para. 0010] wherein the electrolyte solution is formed of an organic solvent and a quaternary ammonium salt [Para. 0010]. Ji discloses wherein the use of this organic electrolyte provides a simple, fast, safe, green, and low-cost graphene preparation method that does not involve an oxidation process [Paras. 0007]. Ji disclose wherein the organic solvent is a solvent such as propylene carbonate and the quaternary ammonium salt is a salt such as tetrabutylammonium hexafluorophosphate wherein the concentration of the quaternary ammonium salt is dissolved in the organic solution in not less than 0.1 M [Paras. 0014-0015; Claims 4-5]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrolyte of Achee with the tetrabutylammonium hexafluorophosphate and propylene carbonate electrolyte at a concentration of 0.1 M (and greater) as taught by Ji that would provide a simple, fast, safe, green, and low-cost electrolyte for the predictable result of graphene production from exfoliation of graphite [Paras. 0007-0010]. The simple substitution of one known element for another (i.e., one electrolyte for another) is likely to be obvious when predictable results are achieved (i.e., electrolyte for the production of graphene from graphite in an electrochemical cell) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. It is further obvious to use anhydrous propylene carbonate as Ji teaches a desire to have an organic electrolyte and thus one skilled in the art would understand that to mean no water should be present in the organic solvent. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Achee and Dryfe, as applied to claim 1 above, and further in view of Kang et al. (Carbon 40, 2002, p1575-1581, previously cited) and Hoffmann et al. (US 2017/0298523 A1).
Regarding claim 9, modified Achee discloses the limitations of claim 8 as outlined previously. 
Achee in view of Dryfe is silent on reducing the pressure after a specific time interval at a specific voltage and thus fails to expressly teach wherein varying the force comprises “reducing a pressure pressing the pelletized graphite sample against the cathode after 2-3 hours of applied voltage at -60V”. 
Kang investigated the effect of preparation conditions on characteristics of exfoliated graphite (see e.g. Title of Kang) and discloses that exfoliation volume of graphite increased with time or electricity consumption as the reaction occurs (see e.g. Abstract and Fig. 3a of Kang). Thus, based on the teachings of both Achee and Kang, one skilled in the art would be motivated to reduce the applied pressure as the reaction occurs and the volume increases. 
Hoffmann discloses a method for the production of graphene from graphite [Para. 0024]) wherein the method includes applying a voltage about 5 V to about 60 V between the anode and cathode [Para. 0033; as noted previously applying a bias of 60V will yield a voltage with respect to the cathode of -60V].
In light of the teachings of Kang and Hoffman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the pressure applied based on time and applied voltage through routine experimentation for the predictable result of graphene production from exfoliation of graphite [MPEP 2144.05 (II)].


Response to Arguments
Applicant’s arguments, see Remarks Pgs. 5-7, filed 04/19/2022, with respect to the 35 U.S.C. § 102 rejection has been fully considered and is moot in view of the new grounds of rejection necessitated by the amendments. Arguments that pertain to the new grounds of rejection under 35 U.S.C. § 103 are addressed below.

Applicant’s Argument #1
Applicant argues on Pg. 6 that Achee’s reactor maintains pressure on the parent material by pressing the material against the walls of the container rather than pressing the sample against the cathode and that although there may be some pressure exerted by these forces on the wires that form Achee’s electrode 84, it does not appear that Achee’s particles, flakes or granules are compressed by pressing the graphite sample against a cathode as recited.
Examiner’s Response #1
Examiner respectfully disagrees. Applicant appears to concede that pressure is exerted on the electrode when the system is under compression, which meets the limitations of the claims. The claims require that the graphite sample is compressed by pressing the sample “against a cathode”. The material that is around the electrode would necessarily be pressed “against a cathode” when the system is under compression as seemingly conceded by the Applicant. 



Applicant’s Argument #2
Applicant argues on Pg. 6 that none of the other references describe or suggest that a pelletized graphite sample is compressed and specifically that Dryfe does not teach compressing graphite pellets at all, much less against a cathode. 
Examiner's Response #2
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Achee discloses wherein the graphite sample is compressed against a cathode. Dryfe teaches wherein the graphite sample that is exfoliated to graphene can be a pelletized graphite sample. As outlined in the rejection above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene powder/flake/pellets of Achee used to make graphene to instead use a pelletized graphite sample because Dryfe teaches that pelletized graphite can be used as a graphite source for the production of graphene and the produced graphite has a high G band intensity that is significantly higher than that of the D band, suggesting that the graphene has a low intensity of defects [Para. 0126]. The simple substitution of one known element for another (i.e., one graphite source for another) is likely to be obvious when predictable results are achieved (i.e., electrochemical exfoliation into graphene) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795